Citation Nr: 1413297	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to additional accrued benefits due and payable to the deceased Veteran for reimbursement of medical expenses.  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel









INTRODUCTION

The Veteran had active service from May 1944 to August 1945 with the Merchant Marine.  He died in February 2010.  The appellant is the adult son of the Veteran and the Veteran's spouse, who died in September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative denial by the Regional Office and Insurance Center of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  Jurisdiction of this appeal subsequently was transferred to the RO in Togus, Maine.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  In a November 1997 rating decision, the Veteran was granted entitlement to special monthly pension based on the need for aid and attendance, effective March 4, 1996.  

2.  In February 2010, the Veteran died.  He was preceded in death by his spouse, who died in September 2009.  

3.  In March 2010, the appellant filed a claim for entitlement to accrued benefits due a deceased beneficiary based on reimbursement of medical expenses for the Veteran.  The appellant is the adult son of the Veteran and the Veteran's spouse.  



CONCLUSION OF LAW

There is no legal entitlement to additional accrued benefits.  38 U.S.C.A. §§ 101; 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As resolution of the appellant's appeal for entitlement to accrued benefits is dependent on the interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  

Accrued Benefits - Laws and Regulations 

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid will, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).  

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Under 38 U.S.C.A. § 5121, periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death (hereinafter referred to as "accrued benefits") and due and unpaid, shall, on the death of such individual be paid as follows: 

(1) Upon the death of a person receiving an apportioned share of benefits payable to a veteran, all or any part of such benefits to the veteran or to any other dependent or dependents of the veteran, as may be determined by the Secretary.  (2) Upon the death of a veteran, to the living person first listed below: (A) The veteran's spouse.  (B) The veteran's children (in equal shares).  (C) The veteran's dependent parents (in equal shares).  (3) Upon the death of a surviving spouse (widow) or remarried surviving spouse, to the children of the deceased veteran.  (4) Upon the death of a child, to the surviving children of the veteran who are entitled to death compensation, dependency and indemnity compensation, or death pension.  (5) Upon the death of a child claiming benefits under Chapter 18, to the surviving parents.  (6) In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

A claimant qualifies as a "child" if he or she is born of the veteran.  38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2013).  Nevertheless, he or she must also be unmarried, and (i) under the age of 18; or (ii) who, before attaining the age of 18 became permanently incapable of self-support; or (iii) who, after attaining the age of 18 and until completion of education or training (but not after attaining the age of 23), is pursuing a course of instruction at an approved education institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356, 3.1000(d)(2).  

Factual Background

Historically, the Veteran, a member of the United States Coast Guard Merchant Marine during World War II, was granted entitlement to a special monthly pension based on the need for aid and attendance in a November 1997 rating decision.  The award for these VA benefits was effective March 4, 1996.  The Veteran's spouse died in September 2009 and the Veteran died in February 2010.  

In a March 2010, the appellant filed a claim for entitlement to accrued benefits based on reimbursement by VA of the Veteran's medical expenses for 2009.  The claim shows that the appellant was 52 at the time of the Veteran's death and his only surviving child.  A Medical Expense Report for 2009 is found in the claims file and shows that the Veteran and his spouse paid more than $8,800 for care, insurance, prescriptions, and medical supplies and devices.  Copies of checks dated in 2009 from the joint checking account of the Veteran and his spouse showed that the couple paid these medical expenses out of their own account.  

The M21-1MR contains provisions relative to the allowance of items of expense in connection with a claim for reimbursement under 38 U.S.C.A. § 5121(a)(6).  M21-1MR, Part VIII, Chapter 4, para. 12.  The Manual specifically lists physician expenses, medicinal expenses, and nursing expenses.  M21-1MR, Part VIII, Chapter 4, para. 12(b)-(d).  

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g).  The Manual further provides that claims for reimbursement must generally be supported by bills; provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1MR, Part VIII, Chapter 4, para. 12(c).  

The United States Court of Appeals for Veterans Claims (the Court) has specifically held that non-medical expenses are to be excluded from reimbursement under the relevant provisions.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  The Court has also held that 38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.  

In this case, the appellant has not provided any receipts substantiating his payment of the Veteran's medical expenses in 2009 or 2010, although statements from a funeral home reflect that the appellant paid in full the burial charges for both his parents.  

In an administrative decision letter dated in May 2011, the appellant was denied reimbursement.  It was noted that the Veteran had a claim pending at the time of his death for $4,546.00 in reimbursed medical expenses he incurred prior to his death, but the RO only granted the appellant payment for $1,773.00 to cover the cost of the Veteran's funeral expenses which documentation showed the appellant had paid.  

In an administrative decision letter dated in June 2011, the appellant was denied reimbursement for $1,500.00 covering the last expenses for his mother, including the costs of her funeral in 2009.  

On appeal, the appellant has contended that he is owed an additional amount of $8,427.98, which he claims represents only a portion of the medical expenses he actually paid to help his Veteran father financially.  The appellant maintains that because the Veteran was homebound and ill, the Veteran would have been unable to afford to stay in his home in his last years and otherwise would have had to have been placed in a nursing home if he, the appellant, had not financially aided his parents.  

During the appeal, the appellant submitted documentation showing that he had the deceased Veteran's power of attorney since January 1991.  He also has provided evidence that indicates that on occasion during the 1990s the Veteran had endorsed VA checks for reimbursement for medical expenses in favor of the appellant's brokerage services.  In his February 2012 VA Form 9, Substantive Appeal, the appellant argued his reimbursement was in order under theories of an implied-in-fact contract and promissory estoppel.  He has also apparently modified his request for reimbursement from $8,427.98 to $6,902.98, conceding that $1,525 for his mother's final expenses are not recoverable since "'these accrued benefits may only be considered in relation to the veteran."

Analysis

Based on the foregoing, the appellant does not fit into any of the categories listed under 38 U.S.C.A. § 5121(a)(2) through (5), or equivalently under 38 C.F.R. § 3.1000(a)(1) through (4).  The evidence of record shows that while the appellant is the adult son of the Veteran, he is not a "child" as defined in 38 C.F.R. § 3.1000(d)(2) and 38 C.F.R. § 3.57.  Thus, the evidence of record shows that the appellant is not an eligible payee under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a), as he is not the Veteran's spouse, "child" (as defined by regulation), or dependent parent.  

Under 38 U.S.C.A. § 5121(a), the only category under which the appellant may fall is that of 38 U.S.C.A. § 5121(a)(6), or equivalently 38 C.F.R. § 3.1000(a)(5); that is, "all other cases."  Under that provision, the operative rule is that only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  38 U.S.C.A. § 5121 (a)(6); 38 C.F.R. § 3.1000(a)(5).  The Board finds that under the law governing reimbursement to the appellant from accrued amounts due a deceased beneficiary, the appellant is not entitled to any further payment.  The Medical Expense Reports for each year found in the record indicate that the Veteran and his wife paid the medical expenses itemized and submitted to VA and not the appellant.  Copies of checks from the couple's joint checking account reflecting such payment are also found in the record.  

Reimbursement of the appellant for his mother's funeral expenses also is not permitted under VA laws and regulations because she was never a veteran.  A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, a higher amount of burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  In addition, in this case, the Veteran's spouse predeceased the Veteran so she never filed for accrued benefits in her own right and was never considered an accrued benefits beneficiary or payee under terms of the relevant statute.  See 38 U.S.C.A. § 5121.  Therefore, this appellant may not be reimbursed for the cost of his mother's burial from accrued benefits due and payable to the Veteran at the time of his death.  As noted previously, based on statements from the appellant in his February 2012 Form 9, it appears that the appellant has conceded this aspect of his appeal.  

While the appellant contends that he is entitled to the benefit due to the Veteran at the time of his death because the Veteran was due this money and the appellant financially supported the Veteran, there is no law or regulation that permits payment of benefits to the appellant on this basis.  

The Board notes that the Court very recently upheld the denial of accrued benefits due to the statutory scheme on similar reasoning in an appeal brought by the brother, fiduciary, and legal custodian of a deceased veteran.  See Morris v. Shinseki, No. 12-1913, 2014 WL 1089592 (Ct. Vet. App. Mar. 20, 2014) (appellant denied entitlement to VA compensation benefits totaling more than $75,000 due and payable at time of veteran's death because appellant had not obtained a surety bond before the veteran's death).  

The Board acknowledges that the Veteran was not reimbursed for his 2009 medical expenses before his death in early 2010 and that if the Veteran had been reimbursed by VA as in past years then he might have paid a portion of those proceeds to the appellant.  The Board also recognizes the appellant's sacrifices and distress as a result of the illness and death of both parents and that he did hold his father's power of attorney.  

However, while the Board is sympathetic to the appellant's circumstances, the Board is unable to provide a legal remedy.  The Board is bound by the applicable statutes and regulations.  

The law is dispositive of the issue on appeal, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Based on the undisputed facts of this case, the appellant is not entitled to any further accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  


ORDER

Entitlement to additional accrued benefits for reimbursement of medical expenses due and payable to the deceased Veteran is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


